FILED
                             NOT FOR PUBLICATION                             FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PATRICIO MARTINEZ-SEGURA,                        No.   15-72963

               Petitioner,                       Agency No. A029-265-075

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 14, 2017**

Before:        GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Patricio Martinez-Segura, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination. Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s determination that Martinez-

Segura failed to establish the requisite ten years of continuous physical presence in

the United States for cancellation of removal, where record evidence indicates that

Martinez-Segura requested voluntary departure in lieu of removal proceedings.

See 8 U.S.C. § 1229b(b)(1)(A); Gutierrez, 521 F.3d at 1117-18 (requiring some

evidence that the alien was informed of and accepted the terms of the voluntary

departure agreement); cf. Ibarra-Flores v. Gonzales, 439 F.3d 614, 619-20 (9th

Cir. 2006) (insufficient evidence that alien knowingly and voluntarily accepted

voluntary departure where record did not contain the voluntary departure form and

petitioner’s testimony suggested that he accepted return due to misrepresentations

by immigration officers).

      We lack jurisdiction to consider Martinez-Segura’s unexhausted contention

regarding the lack of initials on his Form I-826. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010).

      Martinez-Segura’s remaining contentions regarding the applicability of

Vasquez-Lopez v. Ashcroft, 343 F.3d 961 (9th Cir. 2003) and Castrejon-Garcia v.

INS, 60 F.3d 1359 (9th Cir. 1995), and the separation of powers, are unpersuasive.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.
                                          2                                    15-72963